Independent claim 1 remains objected to because “the planar vertical surface of the second charge storage structure” (last paragraph, lines 4-5) continues to lack antecedent basis.  Claims 2, 3 and 5-8 depend on claim 1 and are thus similarly objected to.  Correction is required.  Specifically, “the planar vertical surface of” should be deleted, leaving “the second charge storage structure” (much like claim 1’s analogous “a third dielectric structure” paragraph’s line 4 recites “the first charge storage structure”).
Claim 2 is further objected to because each occurrence of “structure” (twice in line 2 and twice in line 4) should be “material.”  Correction is required.
Claim 3 is further objected to because each occurrence of “structure” (twice in line 2 and twice in line 4) should be “material.”  Correction is required.
Independent claim 9 remains objected to because “the planar vertical surface of the second charge storage structure” (last paragraph, lines 4-5) continues to lack antecedent basis.  Claims 10-13 and 21 depend on claim 9 and are thus similarly objected to.  Correction is required.  Specifically, “the planar vertical surface of” should be deleted, leaving “the second charge storage structure” (much like claim 9’s analogous “a third dielectric structure” paragraph’s lines 4-5 recite “the first charge storage structure”).

Claim 3 (mindful of the above objection thereto) is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a comprising two dielectric materials each, one of which includes a material selected from zirconium oxide, hafnium oxide, aluminum oxide, and titanium oxide.  Rather, the specification discloses that the oxide-nitride-oxide (ONO) inter-poly dielectric (IPD) (to which claim 2 is directed) can alternatively comprise one of zirconium oxide, hafnium oxide, aluminum oxide, and titanium oxide alone (page 6, paragraph [0036]).
The applicant’s remarks did not substantively address the rejection of claim 3.

Claims 1, 2, 5-13 and 21 will be allowed if corrected as set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814